ICJ_129_CertainCriminalProceedings_COD_FRA_2006-01-11_ORD_01_NA_00_EN.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


    ORDONNANCE DU 11 JANVIER 2006




            2006
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


       ORDER OF 11 JANUARY 2006

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
  (République du Congo c. France), ordonnance du 11 janvier 2006,
                      C.I.J. Recueil 2006, p. 3




                          Official citation :
               Certain Criminal Proceedings in France
    (Republic of the Congo v. France), Order of 11 January 2006,
                      I.C.J. Reports 2006, p. 3




                                           No de vente :
ISSN 0074-4441
ISBN 92-1-071019-3
                                           Sales number    910

                             11 JANVIER 2006

                              ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                            11 JANUARY 2006

                                    ORDER

                                                                       3




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2006                                        2006
                                                                            11 January
                                                                            General List
                            11 January 2006                                  No. 129



           CASE CONCERNING CERTAIN
            CRIMINAL PROCEEDINGS
                  IN FRANCE
            (REPUBLIC OF THE CONGO v. FRANCE)




                                ORDER


Present : President SHI ; Vice-President RANJEVA ; Judges KOROMA,
          VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS,
          AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA, SIMMA,
          TOMKA ; Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,
   Having regard to the Order of 11 July 2005, whereby the President of
the Court extended to 11 January 2006 and 10 August 2007 respectively
the time-limits for the filing of the Reply of the Republic of the Congo
and the Rejoinder of the French Republic ;
   Whereas, in a letter dated 9 January 2006 and received in the Registry
on the same day by facsimile, the Agent of the Republic of the Congo
referred to the current state of judicial proceedings in France and the
Congo, and asked the Court, for the reasons explained in his letter,
to extend by six months the time-limit for the filing of the Reply of

                                                                       4

             CERTAIN CRIMINAL PROCEEDINGS (ORDER 11 I 06)                 4

the Republic of the Congo ; and whereas, on receipt of that letter,
the Registrar transmitted a copy thereof to the Agent of the French
Republic ;
  Whereas, by a letter dated 9 January 2006 and received in the Registry
on the same day by facsimile, the Agent of the French Republic stated
that her Government did not object to the further extension of time
sought by the Republic of the Congo, it being understood that “this
acceptance [was] linked only to the judicial proceedings in France” and
that the time-limit fixed for the filing of the Rejoinder be extended like-
wise ;
  Taking account of the reasons given by the Republic of the Congo and
of the agreement of the Parties,
  Extends to 11 July 2006 the time-limit for the filing of the Reply of the
Republic of the Congo ;
  Extends to 11 August 2008 the time-limit for the filing of the Rejoinder
of the French Republic ; and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eleventh day of January, two thousand
and six, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
the Congo and the Government of the French Republic, respectively.

                                             (Signed) SHI Jiuyong,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




                                                                          5

